Braley, J.
The testator devised his property to three trustees in trust to pay the income for life to his widow, and upon her death, if his daughter E. Minnie Ranlett survived, “my said trustees are hereby directed and required to set aside and invest and themselves to hold in trust so much of my property either real or personal or both as may be sufficient to produce an annual income of not less than six hundred dollars which income shall be from time to time applied to the support and maintenance of my said daughter E. Minnie Ranlett during her life. She to be provided with such suitable home as my said trustees or any two of them may elect.” It is evident from the averments of the bill that the daughter not only survived her mother, but never has been of sufficient mental capacity to care for herself properly, or to manage her own affairs. The testator knowing of her defective mentality created the trust to provide a suitable home and comfortable support for an unfortunate child, and until the trustees after the mother’s death separated the trust fund from the entire property in their possession, the general estate was charged with the payment of an annual income to the extent of $600, coupled with the power conferred in the last item of the will “to make such sale and investment of my property either real or personal as to any two of them may seem judicious and proper.”
The administrative powers of the trustees are to be ascertained from the terms of the trust, viewed in the light of the testator’s purpose. It was his intention, that she should be affectionately cared for, and her brothers who take the remainder were made the trustees. He did not pause with the establishment of the fund, but directs that she is to be provided with a “ suitable home” the selection of which is left to the judgment of a majority of the trustees. In the necessary administration of the trust, they were empowered not merely to select a place of residence where within the limits of the income she would be provided with shelter and sufficient food and clothing, but to furnish because *250of her incapacity the services of an attendant or nurse, who also so far as possible would administer to her mental happiness. Kendall v. May, 10 Allen, 59, 67. May v. May, 109 Mass. 252. In re Pink, 23 Ch. D. 577.
The authority to bind the estate being clear, if the trustees to prevent a failure of the trust, had advanced money in anticipation of income to meet necessary expenses as they accrued or had contracted debts in the proper care and maintenance of the beneficiary which remained unpaid, they would have been entitled to reimbursement for the advances, and to indemnity for the amount of the outstanding indebtedness. Hayes v. Hall, 188 Mass. 510. Ashley v. Winkley, 209 Mass. 509. Gisborn v. Charter Oak Life Ins. Co. 142 U. S. 326. Nelson v. Duncombe, 9 Beav. 211, 233. Chester v. Rolfe, 4 DeG., M. & G. 798. A creditor, however, from whom they borrowed money for the purposes of the trust, or an employee to whom money was due for services rendered the beneficiary at their request could not reach the trust property at law, but must resort to a court of equity for relief. Mason v. Pomeroy, 151 Mass. 164, 167. It is only where the powers conferred by the trust have been exceeded, that the creditor’s sole recourse is to the personal liability of the trustee. Tuttle v. First National Bank of Greenfield, 187 Mass. 533. Dunham v. Blood, 207 Mass. 512.
But if the powers of the trustees have been defined, and the present trustee who has not assumed them, cannot be held for debts lawfully contracted by his predecessors, the defendants contend, that no liability of the trust estate is shown by the further averments of the bill. Foote v. Coding, 195 Mass. 55. The plaintiff was employed by the original trustees shortly after the testator’s death, and during a period of thirty years the daughter remained in her care at the testator’s homestead which comprised part of the trust estate. It also was the home of the widow, and of one of the trustees until their death, which occurred respectively fourteen years and twenty-six years after the plaintiff began service. The selection by the trustees of the family home as the daughter’s abode during the lifetime of her mother and uncle, and their employment of the plaintiff to care for her, were within the authority conferred by the will. The choice moreover having been made, and the plaintiff employed when all the trus*251tees were living, it was not improvident management on the face of the bill for the survivors or survivor as death reduced their number, to make no change in the arrangement, which continued apparently until the appointment of the defendant Stowell as trustee. The plaintiff was not required to obtain judgment against the sole surviving trustee personally either before or after his resignation as a condition precedent to proceedings against the trust estate, even if, as to her unpaid claim for services, the fact that he acted in a fiduciary capacity would not have been a defense. Mason v. Pomeroy, 151 Mass. 164. Lyman v. National Bank of the Republic, 181 Mass. 437, 438. Tuttle v. First National Bank of Greenfield, 187 Mass. 533. Dunham v. Blood, 207 Mass. 512.
But by the tenor of the promissory note given the plaintiff for money averred to have been lent to the estate, the trustee incurred no personal liability, and her only remedy is the present suit. Shoe & Leather National Bank v. Dix, 123 Mass. 148. Hussey v. Arnold, 185 Mass. 202. Fehlinger v. Wood, 134 Penn. St. 517, 523. The plaintiff, however, even if she dealt with the trustees in their representative capacity and they acted within their powers, stands on the same footing with them, when she seeks by right of equitable substitution to enforce her claims against the estate. Mason v. Pomeroy, 151 Mass. 164. Gisborn v. Charter Oak Life Ins. Co. 142 U. S. 326, 337. In re Johnson, 15 Ch. D. 548. If the bill is examined, it does not disclose any misappropriation of the income by the trustees, or either of them, and under the fourth paragraph the result of an accounting cannot be determined on demurrer. It may appear when the account is stated, that by reason of unfaithful administration they would have been indebted to the estate, but how far their delinquency would affect the plaintiff’s right of recovery is not before us. See In re Johnson, 15 Ch. D. 548; Strickland v. Symons, 22 Ch. D. 666, 671; In re Evans, 34 Ch. D. 597; In re Gorton, 40 Ch. D. 536. A case for equitable relief having been stated, she is entitled to a trial on the merits. Mason v. Pomeroy, 151 Mass. 164, 168.
The conservator appointed under R. L. c. 145, § 40, to have the charge and management of the property of the beneficiary cannot administer the trust or receive and expend any part of the income, and he should not have been made a defendant. *252But as her personal interests may be affected by the proceedings she should be joined as a party, and when this has been done and process served upon her, the conservator on application to a single justice may be appointed guardian to the suit, and appear and represent his ward. Tailor v. Lovering, 171 Mass. 303. Cunningham v. Davis, 175 Mass. 213. McKenna v. McArdle, 191 Mass. 96, 100.
The decree, so far as it sustained the demurrer of the defendant Darling and dismissed the bill as to him, is affirmed, but as to the defendant Stowell, the decree is reversed, and the demurrer overruled.

Ordered accordingly.